Case 20-10343-LSS Doc5941 Filed 08/10/21 Page1of1

 
  
 

ILED

UG 10 AM 9: IS August Sr, ROR

 

The united states Ba tKkruptey Hg. osu
fer the Destrick of Delaware

GAY Marke? Street, 64. Sleor, Roem &
bi ln11 009 for, Delaware SEBO! - 3s re

InN RE! Boy sdouts of America Abuse Case

Case A/umber: AO-Oo2BY3 Cissy):

Dear

Clerks Ofée,

LJouwld Mou Kine hy jArevrele Ale a Guarrexf- Pockef Rn try
sheet of the above.

Reterencec wtafher, ancl HK ye csr ble

Status or fay Clair A/O,: SHH | | Via: Ontw; Agent S0/u frowss,
Zt was Filed on Fuly /st. BOK

30 scours Of Sater ‘Ca
Sexual Abuse Chass fiehran.

Deekef A/0.: EFS.

Thank yeu fer yeur trae a Keactrow je thy’ Marler

SiINGEre ly,

 
